     Case 4:21-cv-00266-ALM Document 1 Filed 03/31/21 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

TEXOMA DESTINATIONS, LLC and                 §
CORNERSTONE MARINE GROUP,                    §
LP dba LIGHTHOUSE RESORT                     §
AND MARINA                                   §
                                             §
        Plaintiffs                           §
                                             §
v.                                           §       Civil Action No.
                                             §
PHILADELPHIA INDEMNITY                       §
INSURANCE COMPANY                            §
                                             §
        Defendant                            §

                                   NOTICE OF REMOVAL

        Defendant Philadelphia Indemnity Insurance Company files this Notice of Removal, and,

in support, respectfully shows the following:

I.      THE COURT HAS DIVERSITY JURISDICTION

        Plaintiffs filed this lawsuit on February 11, 2021 in the 397th Judicial District Court of

Grayson County, Texas. The case was styled Texoma Destinations, LLC, et al. v. Philadelphia

Indemnity Insurance Company, no. CV-21-0184. The lawsuit involves Philadelphia’s duty to

defend and indemnify Plaintiffs as additional insureds to a commercial general liability issued by

Philadelphia. Philadelphia now removes this action on the basis of diversity jurisdiction because

Plaintiffs and Philadelphia are diverse, and the amount in controversy exceeds $75,000.

        A. The Plaintiffs and Philadelphia are Diverse

        Removal is proper because there is complete diversity of citizenship between Plaintiffs and

Philadelphia. 28 U.S.C. § 1446(a)(1). For purposes of diversity of citizenship, both Plaintiffs are

citizens of Oklahoma. Plaintiff Texoma Destinations, LLC is a limited liability company formed




NOTICE OF REMOVAL                                                                          PAGE 1
    Case 4:21-cv-00266-ALM Document 1 Filed 03/31/21 Page 2 of 6 PageID #: 2




under Texas law. A limited liability company shares the citizenship of each of its members. Carden

v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990). The sole member of Texoma Destinations, LLC

is a limited liability company formed under Oklahoma law called Zia Energy, LLC.1 The members

of Zia Energy, LLC are natural people who permanently reside in Oklahoma and are therefore

citizens of Oklahoma. See Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 828 (1989)

(noting natural people are citizens of the state in which they permanently reside); see also Acridge

v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003) (discussing

domicile). Therefore, Plaintiff Texoma Destinations, LLC is a citizen of Oklahoma for purposes

of diversity jurisdiction.

        Plaintiff Cornerstone Marine Group, LP, is a limited partnership formed under Texas law.

Like a limited liability company, a limited partnership shares the citizenship of each of its partners.

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citing Carden, 494 U.S.

at 195-96). The sole member of Cornerstone Marine Group, LP is Cornerstone Marine GP, Inc.,

which is citizen of Oklahoma because it is a corporation formed under Oklahoma law with its

principal place of business at 4509 N Classen Blvd., Suite 201, Oklahoma City, Oklahoma 73118.

See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (holding that corporations are a citizen of the

state in which they are incorporated and in the state in which their principal place of business is

located). Therefore, Plaintiff Cornerstone Marine Group, LP is a citizen of Oklahoma for purposes

of diversity jurisdiction.

        Philadelphia is a citizen of Pennsylvania, being an insurance company formed under



1
  Some Texas Secretary of State records indicate the sole member of Texoma Destinations, LLC is a
corporation called Southern Resources, Inc., which is formed under Oklahoma law and has a principal place
of business at 4509 N Classen Blvd., Suite 201, Oklahoma City, Oklahoma 73118. This means that,
regardless of whether the sole member of Plaintiff Texoma Destinations, LLC is Southern Resources, Inc.
or Zia Energy, LLC, Plaintiff is a citizen of Oklahoma for purposes of diversity.


NOTICE OF REMOVAL                                                                               PAGE 2
      Case 4:21-cv-00266-ALM Document 1 Filed 03/31/21 Page 3 of 6 PageID #: 3




Pennsylvania law with its principal place of business at One Bala Plaza, Suite 100, Bala Cynwyd,

Pennsylvania 19004. See Hertz, 559 U.S. at 80.

         Based on the foregoing, Plaintiffs and Philadelphia are completely diverse within the

meaning of §1332(a).

         B. The Amount in Controversy Exceeds $75,000

         Plaintiffs seek monetary relief greater than $250,000 and less than $1 million. See Ex. 2, ¶

6. Therefore, the amount in controversy exceeds the $75,000 threshold required to invoke diversity

jurisdiction. 28 U.S.C. § 1332(a); see St. Paul Reins. Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253

(5th Cir. 1998) (noting the district court examines the complaint to determine whether it is facially

apparent that the claim exceeds the jurisdictional minimum); see also KVOS, Inc. v. Associated

Press, 299 U.S. 269, 277 (1936) (holding allegation in pleading is sufficient to establish amount

in controversy).

         Because all Plaintiffs are diverse from the sole Defendant in this case, and the amount in

controversy exceeds $75,000, this court may exercise jurisdiction over this matter.

II.      VENUE IS PROPER

         Venue is proper in this District and Division because the Eastern District of Texas,

Sherman Division encompasses Grayson County, Texas, and is “the district and division

embracing the place where such action is pending.” 28 U.S.C. §§ 124(c)(3), 1441(a), 1446(a).

III.     REMOVAL IS TIMELY

         This matter was filed in state court on February 11, 2021, and Philadelphia was served on

March 5, 2021. Therefore, this notice of Removal is timely because it has been filed within 30

days after Philadelphia was served with Plaintiffs’ Original Petition. 28 U.S.C. § 1446(b)(1).




NOTICE OF REMOVAL                                                                            PAGE 3
      Case 4:21-cv-00266-ALM Document 1 Filed 03/31/21 Page 4 of 6 PageID #: 4




IV.      THE REMOVAL IS PROCEDURALLY CORRECT

         Pursuant to Local Rule CV-81(c), Philadelphia provides the following information:

(1)      The parties to this matter, which is pending, are Plaintiff Texoma Destinations, LLC;

         Plaintiff Cornerstone Marine Group, LP; and Defendant Philadelphia Indemnity Insurance

         Company.

(2)      A civil cover sheet is being filed contemporaneously with this Notice. The state court

         docket sheet is attached as Exhibit 1. A copy of Plaintiffs’ Original Petition is attached

         hereto as Exhibit 2. Philadelphia’s answer is attached hereto as Exhibit 3. A copy of all

         process is attached hereto as Exhibit 4. No orders have been served on Philadelphia.

(3)      Counsel for the Parties are as follows:

         Michael C. Wynne
         Texas Bar No. 22110800
         Wynne & Smith
         707 W. Washington St.
         Sherman, Texas 75091
         903.893.8177
         Counsel for Plaintiffs

         Stephen A. Melendi
         Texas Bar No. 24041468
         Matthew Rigney
         Texas Bar No. 24068636
         Tollefson Bradley Mitchell & Melendi, LLP
         2811 McKinney Avenue, Suite 250
         Dallas, Texas 75204
         214.665.0100
         Counsel for Defendants

(4)      No Party has requested a jury.

(5)      This case was removed from the 397th Judicial District Court of Grayson County, Texas,

         which is located at 100 W. Houston Street, Sherman, Texas 75090.




NOTICE OF REMOVAL                                                                          PAGE 4
     Case 4:21-cv-00266-ALM Document 1 Filed 03/31/21 Page 5 of 6 PageID #: 5




        Pursuant to 28 U.S.C. § 1446(a), Plaintiffs’ Original Petition is attached hereto as Exhibit

2. Philadelphia’s answer is attached hereto as Exhibit 3. A copy of process served on Philadelphia

is attached hereto as Exhibit 4, and no orders have been served on Philadelphia. Pursuant to 28

U.S.C. § 1446(d), promptly after Philadelphia files this Notice of Removal, Philadelphia will file

with the Clerk of the Grayson County District Court, the state court from which this action was

removed, a written notice of the removal and a true copy of this Notice, which will be served on

Plaintiffs.

V.      PRAYER

        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a), and the matter

was removed in accordance with section 28 U.S.C. §1446. Accordingly, Philadelphia respectfully

prays that the United States District Court for the Eastern District of Texas, Sherman Division, file

the Notice of Removal, assume jurisdiction of this lawsuit, and issue all such further orders and

processes as may be necessary.

                                              Respectfully submitted,


                                              /s/ Stephen A. Melendi
                                              Stephen A. Melendi
                                              Texas Bar No. 24041468
                                              stephenm@tbmmlaw.com
                                              Matthew Rigney
                                              Texas Bar No. 24068636
                                              mattr@tbmmlaw.com
                                              Tollefson Bradley Mitchell & Melendi, LLP
                                              2811 McKinney Avenue, Suite 250
                                              Dallas, Texas 75204
                                              Telephone:     214-665-0100
                                              Facsimile:     214-665-0199
                                              ATTORNEYS FOR DEFENDANT
                                              PHILADELPHIA INDEMNITY INSURANCE
                                              COMPANY




NOTICE OF REMOVAL                                                                            PAGE 5
   Case 4:21-cv-00266-ALM Document 1 Filed 03/31/21 Page 6 of 6 PageID #: 6




                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 31, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will electronically send notification to all counsel of

record.

                                                /s/ Stephen A. Melendi
                                                Stephen A. Melendi




NOTICE OF REMOVAL                                                                             PAGE 6
